                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 EVAN AMBER OVERTON, and
 JOHN KEENAN OVERTON, Co-
 Administrators For The Estate
 Of Ezra Michael Overton,
 Deceased,

         Plaintiffs,

 v.                                                Case No.: 1:19-cv-751
 FISHER-PRICE, INC,

 and

 MATTEL, INC.

                 Defendants.


 DEFENDANTS FISHER-PRICE, INC. AND MATTEL, INC.’S TRIAL WITNESS LIST

        Pursuant to Rule 26(a)(3)(A), and the Court’s Scheduling Order (Dkt. 15) in this case,

Defendants Fisher-Price, Inc. (“Fisher-Price”) and Mattel, Inc. (“Mattel”) (collectively

“Defendants”) submit the following list of witnesses who may be called to testify at trial.

Defendants reserve the right to supplement and/or amend this list, and to call live, by video, by

deposition, or by other transcript any of the witnesses listed below. The final list of witnesses

Defendants ultimately present at trial is dependent on a number of factors, including without

limitation (a) the outcome of any pending or subsequent motions, (b) the witnesses and evidence

Plaintiffs present during their case-in-chief; and (c) the overall trial schedule and availability of

Defendant’s witnesses. Subject to those considerations, and without waiving their right to call

additional witnesses who are not identified on the list below, Defendants may present the following

witnesses at trial:
I.    DEFENDANTS’ CORPORATE WITNESSES

      1.   Kitty Pilarz
           c/o Lori G. Cohen
           Greenberg Traurig, LLP
           3333 Piedmont Road, NE, Suite 2500
           Atlanta, GA 30305

      2.   Linda Chapman
           c/o Lori G. Cohen
           Greenberg Traurig, LLP
           3333 Piedmont Road, NE, Suite 2500
           Atlanta, GA 30305

      3.   Michael Steinwachs
           c/o Lori G. Cohen
           Greenberg Traurig, LLP
           3333 Piedmont Road, NE, Suite 2500
           Atlanta, GA 30305

      4.   Chuck Scothon
           c/o Lori G. Cohen
           Greenberg Traurig, LLP
           3333 Piedmont Road, NE, Suite 2500
           Atlanta, GA 30305

II.   RETAINED EXPERT WITNESSES

      1.   Dotty Drago, M.A., M.P.H.
           Drago Expert Services/Engineering Systems Inc.
           11 Brookside Ave.
           Plymouth, MA 02360

      2.   Christine Fuller, M.D.
           Cincinnati Children's Hospital
           Department of Pathology
           3333 Burnet Avenue,
           Cincinnati, OH 45229-3026

      3.   Jay P. Goldsmith, M.D.
           Tulane Pediatrics
           4700 South 1-10 Service Road West
           Metairie, LA 70001




                                            2
       4.   Andre Lloyd, Ph.D.
            Crane Engineering/Engineering Systems Inc.
            2355 Polaris Lane North, ste. 120
            Plymouth, Minnesota 55447

       5.   Anne Mathias, P.E.
            Safety and Risk Assessment Practice Group
            4215 Campus Drive
            Aurora, Illinois 60504

       6.   Peggy Shibata, M.S., P.E.
            Engineering Systems Inc.
            1174 Oak Valley Drive
            Ann Arbor, MI 48108

       7.   Amy Wilson, Ph.D.
            Charlottesville Psychological Associates
            100 East South Street, Suite 5
            Charlottesville, Virginia 22902

III.   PLAINTIFFS, FAMILY AND FRIENDS, AND OTHER FACT WITNESSES

       1.   Evan Amber Overton
            c/o Michael G. Phelan, Esq.
            PHELAN PETTY, PLC
            6641 West Broad Street, Ste 406
            Richmond, VA 23230

       2.   John Keenan Overton
            c/o Michael G. Phelan, Esq.
            PHELAN PETTY, PLC
            6641 West Broad Street, Ste 406
            Richmond, VA 23230

       3.   Fred Dowdell, III
            2121 North Westmoreland Street
            Arlington, VA 22213

       4.   Leia Dowdell
            2121 North Westmoreland Street
            Arlington, VA 22213

       5.   Tonya Overton
            5577 Vincent Gate Terrace, Unit 1437,
            Alexandria, VA 22312




                                              3
6.    Michael Overton
      5577 Vincent Gate Terrace, Unit 1437,
      Alexandria, VA 22312

7.    Jackie Lynn (neighbor identified by Plaintiffs)
      Address unknown

8.    TJ James (neighbor identified by Plaintiffs)
      Address unknown

9.    Jesse Thornton
      Fairfax County Police Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

10.   Terry Leach
      Fairfax County Police Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

11.   John Scaman
      Fairfax County Police Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

12.   Thomas Thompson
      Fairfax County Police Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

13.   John Vickery
      Fairfax County Police Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

14.   G. Kirk
      Fairfax County Police Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

15.   Mitch Johnson
      Fairfax County Police Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035




                                      4
16.   David Koenigsberg
      Fairfax County Police Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

17.   Ron Haugsdahl
      Fairfax County Police Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

18.   Michael Snapp
      Fairfax County Fire & Rescue Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

19.   Deonte Smith
      Fairfax County Fire & Rescue Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

20.   Kerri Bouse
      Fairfax County Fire & Rescue Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

21.   Peter Torres
      Fairfax County Fire & Rescue Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

22.   Ronald Kuley
      Fairfax County Fire & Rescue Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

23.   Laura Calkins
      Fairfax County Fire & Rescue Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035

24.   Kevin Steinhilber
      Fairfax County Fire & Rescue Dep’t
      12099 Government Center Pkwy
      Fairfax, VA 22035




                                     5
        25.   Christopher Tilles
              Fairfax County Fire & Rescue Dep’t
              12099 Government Center Pkwy
              Fairfax, VA 22035

        26.   Jocelyn Posthumus, M.D.
              Office of the Chief Medical Examiner
              Northern Region
              10850 Pyramid Place, Suite 121
              Manassas, VA 20110

        27.   Michelle Schepis
              Office of the Chief Medical Examiner
              Northern Region
              10850 Pyramid Place, Suite 121
              Manassas, VA 20110

        28.   Melissa Pope
              Office of the Chief Medical Examiner
              Northern Region
              10850 Pyramid Place, Suite 121
              Manassas, VA 20110

IV.     TREATING PHYSICIANS

      A. EZRA OVERTON’S TREATING PHYSICIANS

        1.    Sudha L. Kumar, M.D.
              Virginia Hospital Center
              1701 North George Mason Drive
              Arlington, VA 22205

        2.    Launice Melbourne, M.D.
              Virginia Hospital Center
              1701 North George Mason Drive
              Arlington, VA 22205

        3.    Brian Stone, M.D.
              Virginia Hospital Center
              1701 North George Mason Drive
              Arlington, VA 22205

        4.    Ukeme Ukoh, M.D.
              Virginia Hospital Center
              1701 North George Mason Drive
              Arlington, VA 22205



                                             6
  5.    Helen Yoon, M.D.
        Virginia Hospital Center
        1701 North George Mason Drive
        Arlington, VA 22205

  6.    Ebony Richards, M.D.
        Kaiser Permanente Pediatrics Springfield
        6501 Loisdale Court
        Springfield, VA 22150

  7.    Matthew Straley, M.D.
        ALL Pediatrics
        Alexandria Office
        1500 North Beauregard Street
        Alexandria, VA 22311

  8.    Linda Hestvik, C.P.N.P.
        ALL Pediatrics
        Alexandria Office
        1500 North Beauregard Street
        Alexandria, VA 22311

B. EVAN AMBER OVERTON’S TREATING PHYSICIANS

  9.    Sonya Adam, M.D.
        Kaiser Permanente Springfield
        6501 Loisdale Court
        Springfield, VA 22150

  10.   Megan Fullen, L.C.S.W.
        Kaiser Permanente Burke Medical Center
        5999 Burke Commons Road
        Burke, VA 22015

  11.   Bethanne Miller, M.D.
        Virginia Hospital Center
        1701 North George Mason Drive
        Arlington, VA 22205

  12.   Carole Shaddad, M.D.
        Kaiser Permanente Burke Medical Center
        5999 Burke Commons Road
        Burke, VA 22015




                                        7
       13.   Jeanine Wilson, L.C.S.W.
             Kaiser Permanente Burke Medical Center
             5999 Burke Commons Road
             Burke, VA 22015

     C. EVAN AMBER OVERTON & KEENAN OVERTON’S TREATING PHYSICIANS

       14.   Janis Manalang, EdD, LPC, MS
             The Key Center
             21155 Whitfield Place, #206
             Sterling, VA 20165

V.     RESERVATIONS

       1.    Defendants reserve the right to call certain employees, agents, or representatives of
             Defendants listed above in Section I who may provide expert opinions regarding
             matters within their respective knowledge, experience, and training.

       2.    Defendants reserve the right to call any witnesses necessary for impeachment or
             rebuttal.

       3.    Defendants reserve the right to call any of Defendants’ employees or former
             employees deposed in this case or referenced in any deposition in this case.

       4.    Defendants reserve the right to call any of Defendants’ employees or former
             employees identified by any party in their discovery responses, disclosures, or
             pleadings.

       5.    Defendants reserve the right to call any of Defendants’ employees or former
             employees referenced in any document produced by Defendants.

       6.    Defendants reserve the right to call all witnesses identified in any deposition taken
             in this case.

       7.    Defendants reserve the right to call all fact witnesses identified in the medical
             records and employment records.

       8.    Defendants reserve the right to call all fact witnesses identified in Plaintiffs’
             discovery responses, disclosures, and pleadings.

       9.    Defendants reserve the right to call to testify all custodians of Plaintiffs’ medical,
             psychiatric, insurance, employment records and all other records from any health
             care providers.

       10.   Defendants reserve the right to call other of Defendant’s corporate representatives,
             agents, or employees necessary to rebut or respond to testimony, evidence or
             argument offered by Plaintiffs.


                                               8
      11.    Defendants reserve the right to call all treating physicians and any other treating
             healthcare providers identified by Plaintiffs in their discovery responses,
             disclosures, pleadings, or in any deposition.

      12.    Defendants reserve the right to call all treating physicians and health care providers
             identified in any medical records.

      13.    Defendants reserve the right to call any witnesses identified by Plaintiffs in their
             witness list and discovery responses. Defendants further reserve the right to call
             witnesses necessitated by Plaintiffs’ identification of certain witnesses and
             proposed evidence or by materials produced or identified subsequent to the date of
             this submission.

      14.    Defendants reserve the right to call all witnesses called by Plaintiffs at trial.


Dated: January 16, 2020                              GREENBERG TRAURIG, LLP

                                                      /s/ Stephen Fowler
                                                      Stephen Fowler
                                                      Virginia Bar No. 44071
                                                      GREENBERG TRAURIG, LLP
                                                      2101 L Street N.W., Suite 1000
                                                      Washington, D.C. 20037
                                                      Telephone: (202) 530-8587
                                                      Facsimile: (202) 261-0462
                                                      fowlerst@gtlaw.com

                                                      Lori G. Cohen
                                                      Georgia Bar No. 174455
                                                      (admitted pro hac vice)
                                                      GREENBERG TRAURIG, LLP
                                                      3333 Piedmont Road, N.E., Suite 2500
                                                      Atlanta, GA 30305
                                                      Telephone: (678) 553-2100
                                                      Facsimile: (678) 553-2212
                                                      cohenl@gtlaw.com

                                                      Mary-Olga Lovett
                                                      Texas Bar No: 00789289
                                                      (admitted pro hac vice)
                                                      GREENBERG TRAURIG, LLP
                                                      1000 Louisiana Street, Suite 1700
                                                      Houston, TX 77002
                                                      Telephone: (713) 374-3541



                                                9
     Facsimile: (713) 754-7541
     lovettm@gtlaw.com

     Charles Bennett Molster, III
     Virginia Bar No. 23613
     THE LAW OFFICES OF CHARLES B.
     MOLSTER III PLLC
     2141 Wisconsin Ave NW, Suite M
     Washington, DC 20007
     Cmolster@molsterlaw.com

     Counsel for Fisher-Price, Inc. and Mattel,
     Inc.




10
                                 CERTIFICATE OF SERVICE
       I hereby certify that on January 16, 2020, I electronically filed the foregoing DEFENDANTS

FISHER-PRICE, INC. AND MATTEL, INC.’S TRIAL WITNESS LIST with the Clerk of

Court using the CM/ECF system, which will automatically send email notification of such filing to all

attorneys of record.




                                                      /s/ Stephen Fowler
                                                      Stephen Fowler
                                                      Virginia Bar No. 44071
                                                      GREENBERG TRAURIG, LLP
                                                      2101 L Street N.W., Suite 1000
                                                      Washington, D.C. 20037
                                                      Telephone: (202) 530-8587
                                                      Facsimile: (202) 261-0462
                                                      Email: fowlerst@gtlaw.com

                                                      Counsel for Defendants Fisher-Price, Inc.
                                                      and Mattel, Inc.




                                                 11
